Order entered September 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01211-CR

                          GLENN RAYSHON PIERCE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F11-70146-J

                                           ORDER
        Before the Court is the State’s motion for extension of time to file its brief. We GRANT

the motion. We ORDER the State’s brief received September 16, 2013 filed as of the date of

this order.


                                                     /s/   JIM MOSELEY
                                                           PRESIDING JUSTICE